EXHIBIT 10.1




OMNIBUS AMENDMENT

This Omnibus Amendment dated August 22, 2008, by and between STEN Corporation, a
Minnesota corporation (“STEN”), STEN Credit Corporation, a Utah corporation
(“STEN Credit”), STENCOR, Inc., a Minnesota corporation (“STENCOR”), STEN
Financial Corporation, a Utah corporation (“STEN Financial”), EasyDrive Cars and
Credit Corp., an Arizona corporation (“Easy Drive”), BTAC Properties, Inc., a
Minnesota corporation (“BTAC”), Alliance Advance, Inc., an Arizona corporation
(“Alliance”), STEN Acquisition Corporation, a Minnesota corporation (“STEN
Acquisition”), and Burger Time Acquisition Corporation, a Minnesota corporation
(“BT Acquisition” and together with STEN, STEN Credit, STENCORP, EasyDrive,
BTAC, Alliance, STEN Acquisition, each a “Company” and collectively, the
“Companies”) and LV ADMINISTRATIVE SERVICES, INC., as administrative and
collateral agent (the “Agent”) for VALENS U.S. SPV I, LLC, a Delaware limited
liability company (“Valens”) and the lenders from time to time party to the
Security Agreement (as defined herein) (the “Lenders” together with the Valens
and the Agent, collectively, the “Creditor Parties” and each, a “Creditor
Party”), amends (i) that certain Secured Revolving Note, dated as of November
23, 2007, by the Company in favor of Valens (as amended, modified or
supplemented from time to time, the “Note”) issued pursuant to the terms of the
Security Agreement, dated as of November 23, 2007, between the Company and the
Creditor Parties (as amended, modified or supplemented from time to time, the
“Security Agreement” and, together with the Note and the other Ancillary
Agreements referred to in the Security Agreement, the “Documents”) and (ii) the
Security Agreement. Capitalized terms used but not defined herein shall have the
meanings given them in the Security Agreement.

PREAMBLE

WHEREAS, the Creditor Parties and the Companies desire to amend the transactions
contemplated by the Security Agreement and the Note.

NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

The Creditor Parties and the Companies agree that the Companies shall issue to
Valens an Amended and Restated Secured Revolving Note that is attached and
incorporated herein as Exhibit A (the “Amended and Restated Secured Revolving
Note”) in substitution and not in satisfaction of the Note.

2.

The Creditor Parties and the Companies agree that Annex A to the Security
Agreement is hereby amended by deleting the definitions of “Accounts
Availability”, “Capital Availability Amount”, “Eligible Accounts”, “Eligible
Auto Loan Accounts”, “Inventory Availability”, “Note”, “Secured Revolving Note”,
“Term” appearing therein and inserting the following new definitions in lieu
thereof:

“Accounts Availability” means the sum of (a) sixty percent (60%) of the net face
amount of Eligible Auto Loan Accounts owned by STEN Credit on or after August
22, 2008, plus (b) seventy-five percent (75%) of the net face amount of Eligible
Auto Loan Accounts owned by STEN Credit prior to August 22, 2008, plus, (c)
seventy-five percent (75%) of the net face amount of Eligible Manufacturing
Accounts.

“Capital Availability Amount” means $8,850,000.

“Eligible Accounts” means, collectively, the Eligible Manufacturing Accounts and
the Eligible Auto Loan Accounts, and “Eligible Account” means any of them,
individually.

“Eligible Auto Loan Accounts” means each Account arising under the Easydrive
Auto Financing Documents of STEN Credit which conforms to the following
criteria: (a) STEN Credit is the sole owner of the Account, and has not sold,
assigned, mortgaged or hypothecated, nor released from Agent’s security
interest, all or any portion thereof, nor is such Account subject to any Lien of
any Person; (b) such Account shall be valid and legally enforceable, owing to
STEN Credit in respect of the sale of motor vehicles by Easydrive in the State
of Arizona arising in the ordinary course of business, for which STEN Credit has
delivered to Agent (or to such Person as Agent may designate) the Easydrive Auto
Financing Documents and any other documents evidencing the obligation to pay
such Account; (c) STEN Credit shall have a perfected, first priority security
interest in the underlying motor vehicle sold by Easydrive to such Account
Debtor, as determined by Agent; (d) the original Vehicle Certificate in respect
of the motor vehicle, the sale of which created such Account is in Agent’s (or
such Person as Agent may designate) possession; (e) an original Chattel Paper
Assignment duly executed and delivered by STEN Credit in respect STEN Credit’s
perfected, first priority security interest in the underlying motor vehicle sold
by Easydrive, in form and substance satisfactory to Agent is in Agent’s (or such
Person as Agent may designate) possession; (f) such Account shall not exceed one
hundred twenty-five percent (125%) of the Kelley Blue Book retail value of the
motor vehicle which secures the loan giving rise to such Account, provided,
however, the amount of any Account for purposes determining Accounts
Availability shall be limited to eighty percent (80%) of the Kelley Blue Book
wholesale value of such motor vehicle; (g) such Account shall be net of any
unearned finance charges and not subject to any offsets, credits, allowances,
counterclaims or adjustments due the Account Debtor except usual and customary
prompt payment discounts, nor has the Account Debtor returned the motor vehicle
or indicated any dispute or complaint concerning the motor vehicle, nor has the
motor vehicle been repossessed by Easydrive or STEN Credit; (h) STEN Credit has
not received any notice, nor has it any knowledge of any facts, which adversely
affect the credit of the Account Debtor; (i) an original power of attorney
(Arizona Department of Transportation Motor Vehicle Division Power of Attorney
(Form 48-1001)) and assignment (each in form and substance acceptable to Agent)
duly executed by STEN Credit in favor of Agent, in each case relating to such
Account, are in the possession of Agent (or such Person as Agent may designate);
(j) the Account Debtors’ obligation to pay such Account is unconditional,
without any right of set-off or counterclaim or any defense; (k) the Easydrive
Auto Financing Documents relating to such Account, have not been amended,
modified, terminated, altered or waived in any respect, unless Agent shall have
agreed thereto in writing; (l) the Account Debtor has not been released by STEN
Credit from the Account Debtor’s obligations in respect of such Account; (m)
STEN Credit has duly performed all of its obligations required to be performed
by them under and in connection with such Account; (n) Agent has not notified
STEN Credit that either the Account or the Account Debtor is not an Eligible
Account; (o) at the time of the creation of an Account or at any time following
the creation of an Account, the Account Debtor obligated on such Account is not
subject to a petition under the Bankruptcy Act or any similar federal or state
statute or a petition for receivership or assignment for the benefit of
creditors, unless if at any time following the creation of such Account, Agent
shall have received evidence satisfactory to Agent that the Account Debtor’s
obligations with respect to such Account have been reaffirmed pursuant to a
valid and enforceable reaffirmation agreement, not subject to recission,
approved by the applicable bankruptcy court; (p) such Account is not a
Delinquent Account; (q) the motor vehicle which secures such Account has
installed in it, in the case of an Account arising on or prior to the Closing
Date, GPS or in the case of an Account arising after the Closing Date, Advanced
GPS; and (r) such Account is otherwise satisfactory to the Agent as determined
by the Agent in the exercise of its sole discretion, provided, however, that
this clause (r) shall not apply in the case of any determination made as to any
Account on or after the Specified Assignment Date.

“Inventory Availability” means the lesser of (a) the sum of (i) the lesser of
(A) fifty percent of the Kelley Blue Book wholesale value of the Eligible Owned
Inventory, or (B) cost, and (ii) fifty percent (50%) of the Kelley Blue Book
wholesale value of the Eligible Repossession Inventory, and (b) One Million
Dollars ($1,000,000).

“Loans” means collectively, the Revolving Loans and the Term Loan.

“Note” means collectively, the Secured Revolving Notes and the Secured Term
Note.

“Secured Revolving Notes” means that certain Amended and Restated Secured
Revolving Note dated as of August 22, 2008 made by the Companies in favor of
each Lender in the aggregate original face amount of $8,850,000.00, and as the
same may be further amended, supplemented, restated and/or otherwise modified
from time to time.

“Term” means the Closing Date through August 22, 2011, subject to acceleration
at the option of the Agent, upon the occurrence of an Event of Default hereunder
or other termination hereunder.

3.

The Creditor Parties and the Company agree that Annex A to the Security
Agreement is hereby amended by inserting the following new definitions in the
appropriate alphabetical order:

“Renewable Unsecured Notes Percentage” means the percentage obtained by dividing
(i) aggregate amount outstanding of Renewable Unsecured Notes that have maturity
dates or are due and payable prior to the end of the Term, by (ii) the aggregate
amount outstanding of Renewable Unsecured Notes.

“Secured Term Note” means that certain Secured Term Note date as of August 22,
2008 made by the Company in favor of the Lenders in the aggregate original face
amount of $1,500,000, as each may be amended, supplemented, restated and/or
otherwise modified from time to time.

“Term Loan” means that certain term loan evidenced by the Secured Term Note.

4.

The Creditor Parties and the Companies agree that Section 2(a) of the Security
Agreement is hereby amended by inserting the following new sub-section “(viii)”
at the end thereof:

“(viii) In the event the aggregate principal amount outstanding of the Renewable
Unsecured Notes (the “Renewable Unsecured Notes Outstanding Amount”) as set
forth on each Reference Statement (as defined herein), commencing with the
Reference Statement to be provided on October 1, 2008, is less than the
Renewable Unsecured Notes Outstanding Amount, as set forth on the prior month’s
Reference Statement (each a “Prior Month’s Reference Statement”), the Lenders’
obligation to fund additional Revolving Loans in an amount greater than the
amount outstanding at the time of the reporting, may be suspended at the
Lender’s discretion until such time that the Renewable Unsecured Notes
Outstanding Amount, as set forth on the Reference Statement following the Prior
Month’s Reference Statement (the last of such three statements, the “Next
Statement”), is greater than or equal to the Renewable Unsecured Notes Amount
set forth on the Prior Month’s Reference Statement (the “Condition”); provided,
however, , at the Lenders discretion the Lenders’ obligation to fund additional
Revolving Loans would each be limited to the lesser of (i) the amount of
additional Revolving Loans which, when aggregated with Revolving Loans then
outstanding, would not exceed the Formula Amount and (ii) the amount of
additional Revolving Loans which, when aggregated with Revolving Loans then
outstanding and the amount by which the Renewable Unsecured Outstanding Amount
on the Next Statement exceeds the Renewable Unsecured Outstanding Amount set
forth on the Prior Month’s Reference Statement. This Section 2(a)(viii) shall
not apply during such thirty (30) day “shelf” re-registration period of the
Renewable Unsecured Notes pursuant Rule 415 of the Securities Act.”

5.

The Creditor Parties and the Companies agree that Section 3 of the Security
Agreement is hereby amended by deleting it in its entirety and inserting the
following new section in lieu thereof:

“3.

Repayment of the Loans. The Companies (a) may prepay the Obligations from time
to time in accordance with the terms and provisions of the Notes (and Section 18
hereof if such prepayment is due to a termination of this Agreement); (b) shall
repay on the Maturity Date (as defined in the Secured Term Note) (i) the then
aggregate outstanding principal balance of the Term Loan together with the
accrued and unpaid interest, fees and charges; and (ii) all other amounts owed
the Creditor Parties under the Secured Term Note; (c) shall repay on the
expiration of the Term (i) the then aggregate outstanding principal balance of
the Revolving Loans together with accrued and unpaid interest, fees and charges;
and (ii) all other amounts owed the Creditor Parties under this Agreement and
the Ancillary Agreements; and (c) subject to Section 2(a)(ii), shall repay on
any day on which the then aggregate outstanding principal balance of the
Revolving Loans are in excess of the Formula Amount at such time, the Revolving
Loans in an amount equal to such excess. Any payments of principal, interest,
fees or any other amounts payable hereunder or under any Ancillary Agreement
shall be made prior to 1:00 pm (New York time) on the due date thereof in
immediately available funds.”

6.

The Creditor Parties and the Company agree that Section 5(b) of the Security
Agreement is hereby amended by inserting the following new sub-section “(iv)” at
the end thereof:

“(iv)

Revenue Payment. Commencing on October 1, 2009 through and until the end of the
Term, the Companies shall jointly and severally pay each Lender its pro rata
share of a payment equal to three-quarters percent (.75%) of the Companies’
monthly combined gross revenues. All amounts that are incurred pursuant to this
Section 5(b)(iv) shall be due and payable by the Companies monthly, in arrears,
on the first business day of each calendar month through and including October
1, 2015.”

7.

The Creditor Parties and the Companies agree that Section 11 of the Security
Agreement is hereby amended by inserting the following new clause (i) at the end
thereof:

“(i)

As soon as available and in any event within ten (10) days after the end of each
calendar month, statements detailing (i) the cash collection data of the
Companies as of the preceding month in a form acceptable to agent and detailed
reporting of Renewable Unsecured Notes as of the end of the preceding month,
including a list of Renewable Unsecured Notes that were paid, renewed or issued
during such month (the “Reference Statement”), and (ii) detailed data on the
motor vehicles which have been repossessed as of the preceding month in a form
acceptable to agent.”

8.

The Creditor Parties and the Companies agree that Section 13 of the Security
Agreement is hereby amended by inserting the following new clause “( cc)” at the
end thereof:

“(cc)

The Companies shall at the end of each fiscal quarter ensure that the Renewable
Unsecured Notes Percentage is lower than or equal to the Renewable Unsecured
Notes Percentage from the prior fiscal quarter.”

9.

The Company agrees to, jointly and severally, pay to (A) to Valens Capital
Management, LLC, the investment manager of the Lenders (“VCM”), a non-refundable
payment in an amount equal to $132,750, plus reasonable expenses (including
legal fees and expenses) incurred in connection with the entering into of this
Agreement and expenses incurred in connection with each of VCM and/or Lenders’
due diligence review of the Companies and all other related matters; (B) to the
Lenders, a non-refundable payment in an amount equal to one and five
one-hundredths percent (1.05%) of the aggregate principal amount of the Amended
and Restated Secured Revolving Note; (C) to the Lenders, an advance prepayment
discount deposit equal to one and five one hundredths percent (1.05%) of the
aggregate principal amount of the Amended and Restated Secured Revolving Note;
The payments set forth in clauses 3.(A), (B) and (D) above shall be deemed fully
earned on the date hereof and shall not be subject to rebate or proration for
any reason. The payments set forth in clauses 3.(A) (net of any deposits
previously paid by the Companies), 3.(B), 3.(C), and 3.(D) above shall be paid
on the date hereof out of funds held pursuant to a funds escrow agreement and a
disbursement letter executed in connection herewith.

In further consideration of the foregoing, the receipt and sufficiency of which
is hereby acknowledged, STEN shall issue a warrant in form and substance
satisfactory to the Agent (the “New Warrants”) as attached as Exhibit A, to
purchase up to 45,000 shares of Common Stock of STEN (the “New Warrant Shares”).
The defined term “Warrants” in the Security Agreement shall be deemed to include
the Common Stock Purchase Warrant issued on the Closing Date and the New
Warrants and the defined term “Warrant Shares” in the Security Agreement shall
be deemed to include the New Warrant Shares.

10.

The amendments set forth above shall be effective as of the date first  above
written (the “Amendment Effective Date”) once (i) each Company, the Agent and
Valens shall have duly executed and the Companies shall have delivered to Agent
its respective counterpart to this Amendment; (ii) each party to the
Reaffirmation and Ratification Agreement attached hereto as Exhibit B (the
“Reaffirmation Agreement”) shall have duly executed and delivered the
Reaffirmation Agreement to Agent and (iii) Valens shall have received the Valens
Payment, which payment shall be deducted from the proceeds of the increase to
the Capital Availability Amount as described herein, be fully earned as of the
date hereof and shall not be subject to reduction, rebate or proration
whatsoever.

11.

Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Documents, and all of the other
forms, terms and provisions of the Documents remain in full force and effect.

12.

Each Company hereby represents and warrants to each Creditor Party that (i) no
Event of Default exists on the date hereof, (ii) on the date hereof, all
representations, warranties and covenants made by the Company in connection with
the Documents are true, correct and complete and (iii) on the date hereof, all
of the Company’s covenant requirements have been met.

13.

From and after the Amendment Effective Date, all references in the Documents
shall be deemed to be references to the Documents, as the case may be, as
modified hereby.

14.

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.




PURCHASER:

 

COMPANY

   

VALENS U.S. SPV I, LLC

 

STEN CORPORATION

By: Valens Capital Management, LLC

its investment manager

          

By

 /s/ Patrick Regan

 

By:

/s/ Kenneth W. Brimmer

Name:

Patrick Regan

 

Name

Kenneth W. Brimmer

Title:

Authorized Signatory

 

Title:

Chief Executive Officer







AGENT:

LV ADMINISTRATIVE SERVICES, INC.

 

STEN CREDIT CORPORATION

       

By

 /s/ Patrick Regan

 

By:

/s/ Kenneth W. Brimmer

Name:

Patrick Regan

 

Name

Kenneth W. Brimmer

Title:

Authorized Signatory

 

Title:

Chief Executive Officer




  

STENCOR INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

EASY DRIVE CARS AND CREDIT CORPORATION

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer








--------------------------------------------------------------------------------




  

BTAC PROPERTIES, INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

STEN FINANCIAL CORPORATION

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

ALLIANCE ADVANCE, INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer








--------------------------------------------------------------------------------

REAFFIRMATION AND RATIFICATION AGREEMENT

August 22, 2008

LV Administrative Services, Inc.

335 Madison Avenue, 10th Floor

New York, New York 10017




Ladies and Gentlemen:

Reference is made to the (a) Security Agreement, dated as of November 23, 3007
by and among (“STEN”), STEN Credit Corporation, a Utah corporation (“STEN
Credit”), STENCOR, Inc., a Minnesota corporation (“STENCOR”), STEN Financial
Corporation, a Utah corporation (“STEN Financial”), EasyDrive Cars and Credit
Corp., an Arizona corporation (“EasyDrive”), BTAC Properties, Inc., a Minnesota
corporation (“BTAC”), Alliance Advance, Inc., an Arizona corporation
(“Alliance”), STEN Acquisition Corporation, a Minnesota corporation (“STEN
Acquisition”), and Burger Time Acquisition Corporation, a Minnesota corporation
(“BT Acquisition” and together with STEN, STEN Credit, STENCORP, EasyDrive,
BTAC, Alliance, STEN Acquisition, collectively, the “Company”), Valens U.S. SPY
I, LLC, a Delaware limited liability company (“Valens”) and each of the lenders
from time to time party thereto (together with Valens, collectively, the
“Lenders”), LV Administrative Services, Inc., as administrative and collateral
agent for the Lenders (the “Agent” and together with the Lenders, the “Creditor
Parties”) (as amended, modified or supplemented from time to time, the “Security
Agreement”), (b) Chattel Paper Assignment dated as of November 23, 2007 made by
STEN Financial in favor of Agent (as amended, modified or supplemented from time
to time, the “Chattel Paper Assignment”), and (c) Pledge Agreement dated as of
November 23, 2007 made by STEN and STEN Financial in favor of the Agent (the
“Pledge Agreement”) (the Security Agreement, the Chattel Paper Assignment and
the Pledge Agreement, collectively, the “Existing Security Agreements”). Terms
used herein and not otherwise defined herein shall have those definitions
ascribed such terms in the Security Agreement.

To induce the Creditor Parties to provide additional financial accommodations to
the Company as evidenced by (i) that certain Secured Term Note, dated the date
hereof, made by the Company in favor of Valens (as amended, modified or
supplemented from time to time, the “New Valens Note”), (ii) that certain
Omnibus Amendment, dated as of the date hereof, by and among the Company, Agent
and Valens (as amended, modified or supplemented from time to time, the
“Amendment”), and (iii) that certain Amended and Restated Secured Revolving
Note, dated the date hereof, made by the Company in favor of Valens (as amended,
modified or supplemented from time to time, the “A&R Revolving Note” and,
together with the New Valens Note and the Amendment, collectively, the “Amended
Valens Documents”), the Company hereby:

15.

represents and warrants to each Creditor Party that it has reviewed and approved
the terms and provisions of the Amended Valens Documents and the documents,
instruments and agreements entered into in connection therewith;

16.

acknowledges, ratifies and confirms that all indebtedness incurred by, and all
other obligations and liabilities of the Company under the Amended Valens
Documents are “Obligations” under, and as defined in the Security Agreement;

17.

acknowledges, ratifies and confirms that each of the Amended Valens are
“Ancillary Agreements” under, and as defined in the Security Agreement;

18.

acknowledges, ratifies and confirms that all of the terms, conditions,
 representations and covenants contained in the Existing Security Agreements are
in full force and effect and shall remain in full force and effect after giving
effect to the execution and effectiveness of the Lien Increase Documentation;

19.

represents and warrants that no offsets, counterclaims or defenses exist as of
the date hereof with respect to any of the undersigned’s obligations under any
Existing Security Agreement; and

20.

acknowledges, ratifies and confirms the grant by the Company to the Creditor
Parties of a security interest in the assets of (including the equity interests
owned by) the Company, as more specifically set forth in the Existing Security
Agreements.

[signature page follows]





--------------------------------------------------------------------------------




This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York.




PURCHASER:

 

COMPANY

   

VALENS U.S. SPV I, LLC

 

STEN CORPORATION

By: Valens Capital Management, LLC

its investment manager

          

By

 /s/ Patrick Regan

 

By:

/s/ Kenneth W. Brimmer

Name:

Patrick Regan

 

Name

Kenneth W. Brimmer

Title:

Authorized Signatory

 

Title:

Chief Executive Officer







AGENT:

LV ADMINISTRATIVE SERVICES, INC.

 

STEN CREDIT CORPORATION

       

By

 /s/ Patrick Regan

 

By:

/s/ Kenneth W. Brimmer

Name:

Patrick Regan

 

Name

Kenneth W. Brimmer

Title:

Authorized Signatory

 

Title:

Chief Executive Officer




  

STENCOR INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

EASY DRIVE CARS AND CREDIT CORPORATION

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer








--------------------------------------------------------------------------------




  

BTAC PROPERTIES, INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

STEN FINANCIAL CORPORATION

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




  

ALLIANCE ADVANCE, INC.

           

By:

/s/ Kenneth W. Brimmer

   

Name

Kenneth W. Brimmer

   

Title:

Chief Executive Officer




ACKNOWLEDGED:




VALENS U.S. SPV I, LLC

  

By: Valens Capital Management, LLC

Its investment manager

      

By:

 /s/ Patrick Regan

   

Name:

Patrick Regan

   

Title:

Authorized Signatory

   




LV ADMINISTRATIVE SERVICES, INC

As Agent

          

By:

 /s/ Patrick Regan

   

Name:

Patrick Regan

   

Title:

Authorized Signatory

   






